Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 16, 2007 Commission File Number: 333-135946 HEMIS CORPORATION (Exact Name of Registrant as Specified in Charter) NEVADA (state or other jurisdiction of incorporation or organization) Bettlistrasse 35 8600 Dübendorf, Switzerland (Address of principal executive offices) (702) 387 2382 Issuers telephone number Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨
